                                                             tr.HLffiMP
Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 1 of 7 PageID #:654


                                                                   AU6 2 5   ?fi?frtu
                                                              THOMAS G. BRUTON

      Un/s"/ S/*/.s O64nci              ccord' frr         #'2*'u's'DlsTRlcTc0uRT
                          D,S+r-,c* oe Zl/rrto,S
                         tra91c.n DtV,stan

      /Yle/wn FI,J-E t                      /Vo. / {ct/ 5oo 74
       t/s,
                 f/autt,lt
                                           l7+   ilan4tuoo   knn /y'
            I        ,
      (o/es, ,l-- a /,                 t
                 fut,rJonls            t
      r-                  <
                  -,
             -




                       ?/au*tt3 sTnr,s ZeF,r{
           ?/a,nt,tp l"*y fi,/rru.k*A,s 9^ts Nfo* rrt
      lvf/d/tlc -/" +t" &udj Ont<-r d"*"t fun< 24 2o2.;,
      6ltectnT €ncA 74           J, f,,k q SlotLs rrpor* a,c d<
      4V,.t rJert*fre/        norrkrtcq/ly be/^^t   .
 r)        T/re laruts    o( a// v-frr*ns nlu   6tfutua&oa tkd-
                                                  fiarl<
   Jk (q,k/ May rwecl lo s'Fforr ls clauns or delcnses qnJ
  ? Slw-+ s*rnn^,y od th -lWtcCsJ o€ dle #rt"}s
  t * 1<s*m"r/i
al lllefu,/t 6'4-€/ t P/a,tuK,' y'/a,,t,1€( 4 crE lect h *d,ty
 .aS4 Ao krurtdT af a// ad dkal/e7a/r"n5 S€t Pr54,n A,5
   $n4hcloJ   UVt-,rtt a,vLq a"rgrs /* o/t fJ/f ds*-t,ned-
$ln        f7oc D&ld?ilki 4t/ ,or*) d"fu"t ril"dn"t o/t
' ./eA*U+s d^,hb",/t rn-1 b< /olu,r.!rr-fuee/)- u.,- extrdd+o
   -k*q ni 4o ll<rr rala a,v) resparts,b/,4g ffi
   ffi         ,^ h,<,t*f,on-lo.il,ur
                   '               (  "*//r/r<rr/ o-*lr,
                                       t)
 Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 2 of 7 PageID #:655




  */k IOocr'dndvk, ,(r',r*t$e rydry lL"C,clg
                                                        "r,/
   0rc.,rtsto,rces a//Vr/ r" (/a,n/,49 /rraneJ Cba,tf/4/n*/ 45
  be/as saahat q&ut CG a"y) q /-r/ # V'-1"** 8/a,n&{1k
  C*h"i,&-ur/       n/kr'ad       ,€ //0/   M -/    JrartnL at   *fu,@*J*.r*l
   n7h+s&
          fo,*ursarul n", md.1 /t*,*@
C ) A&r {Ooc 6ulnesges.",,4// ut-n,^r. SaVean+l Lrertcrunls,
                                                             %ot
   ,4sasht [a,ar&ns, tat U*aa1s)1 o,'r) evo<ch',t*l a{Qcers, uLr
   tJ"rl€.t ftl Jk flQ,c flrl<'ltb/s A/a'ilzr (<rtt'lng Csile-r
   &^ t--"r/           /s?/fu/8     e-vA      ps6q,nler 3/1tul?t ary
   Cygolerl   of *seCy os b 4/er- ra[es a,,rt rc56ztt*bt/'*eS            171


   rcJorio7, zL     #.rr   eruV/c:yruatd-          +Le   AD:cr'on")Jlu,-
                                        ^np'tA
   k^W            */d,ry      l'te&*S  4/1rlcrrcor'futncej alkfrl 'n
   ft**CfS l*rrrl.J           /onfb,n/, as o'c'r/ as u//"* a-clroz'
   ({* l         +11 .4"rtc   d?,f,okr* f/a,rtlrt{'s ba,tht^/*,anl
   ryl*t/'d /€/4              A4d any #a,n/49 o.t,//e
                                            *T ry.
                                                         bask&uno',l
   n/#     ot' 6msonetS^"rrd k w
d) Ofl4l orrhrzs*s.' fu q, arl r ocsl Lee / kl    rchoe     / &.nrt,'ts Jc"/
   %rl,rh^tres ktq 1 Do*al Davengur*7 Sk7/kn                   ,$'h&t
   ,,t/r.l"t"s   C-i,      Dcnn<//   l@            4bn-ts(gr,*r^k
   /tunhrs fSoru,             145o7o7, /t438b?5/ YA?da, /t4Bq/S/
    YSezS?t /lrtto768 -re11echv"/y)           4  &l.,*a,^s
                                                   ulerf   n&.
   /n a ce// o,-ry*A P/a,nh# &",-' 6-n- SorE A'^1X b -
   3g-&r8 *d C8-2q'd-org d/rr"'Vh 1-tA'8or8 onol
   fron, /o-a4'&tg+t,z-vh //-a7-2o'9 4 e*nl                          l

   nruak */v,*ovos ho"s*t .n +k turne'b'g// as
                                        J
   //anhff  &zr a// o/'#-f.ff*#'t d^*s'a-<   e{fckcJ
    Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 3 of 7 PageID #:656




         4  1"s*fl "a L *frer.kn^^t/dge of,o// a{ /,Q a/bryronLans o,J$",s
         ,et &h rn F/arrfu&k ,4rrOerd"d **p/qrt* aad fuhg
         J" l/-, yxt*rat €Scgterces ot {Oc:c1tolrc1f g**br
         ?netuLlw e*r.Slon) eorvl&"tts
                                         a4 S/okv//< f(qfiun
          kr.,(n1          Caartsr,
     e)    An7
                f\erfons               rrt @&nd"n*sr,sJJus tvw'*
                                ,&r*,frec./
          )r1 tY/o** '+- +1<- Ccr:rt 's Or.le. J*kd f,rrne gq/ aogo
                ak VknA{tk            above drsclosores 6b< b,src/ wf,iut
          pQrrrrt^fron ,l'n"ur- ar\ot ruaSomb/y aU<t/ab/< {o Ar*-


         Y#:;;:7;z#f.Hi::Y["*
         6rg   o"/Jr*on t/ rdhirrq+t n bero^os qprt/ab/<,

    2)
         *l<- pa,+^l   tt      ,ral 1- obJu,n         +k *kr     atJe-     or
         4-^      tA,n)
                                  "sk                                 'gfnnsns:
           *ny Jnurne/tls d*l,.fr,er\                     'SlrJ-s ,.d?*k
    ")                                        ,,,1


    .,,n           1-+k A.{=+y Oila*J^l"J fur,e A1 fu)
               re5gtortk

    bl SJoleut/le 9 //rc Va{a1 or', ,r'rn*/e /vcrealtunt *re
    A S{*l"trk? tla fakl' on ckqrt,g o@ka/s, Wt
      h*rrl ad odk^,. Sanlzd &r rnpuk ole
    d)                   on //1/Wak on€lilcd-Lo^ 4 eryArrr'
          flr+kvr/t.'s rd4c (aftc7



o   .'#K6XT:l#',H"rr;"
      _?n*^a (rocetTZ *[eS/ eJ<*.

                                                                      Ll

         by     Phufu?       n {le'**r^,n*{paal-nil Bnsu,l),
 Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 4 of 7 PageID #:657




0) A[ur*f O"rl.r *.L           ce/ /   paicy
                                         froesses    e.nc)

i)    Quu^erlJ,"lron @Wnc1 '(rtson eug/oyees h-eft d/u
     h-(ren? tt un*) on +A brs*1,*r^^/ &7Ws '€ fn*qs
     a,nA   dk   tt   o,"hr of lk-'s ('l'-/   ra/u'7rc/ /o* Jlan'ye
h)     t'lr.- rtulres o( a// -u-td"ttltfie"/ deknofuyb "**"r// ),,t
     f/a,,r4   G3 &rr@deJ bnf/arrf-
               Ak //antd9 ab^t" o[,scbs'*so,e b^df'
     l n|rrrrr*/roakru-rn ^^r) rcaS"nb/7 otror/ob/e h /uvt', 6ct
      d/r*ovrry $ orfartf . lk (/atil( lYsQ/vu tk nTht
     ./o
         ^rrr,-l
                 y s,yVbruar*, d:9    1u-contaf A'; Jsd's"n<s
     aS ad/tfioz7tr / ut6tma4ort Sgrprttes a-kt/ab/e,


s)      4 dnsn                    &a.ni ab.,*'"*s fu,
  *h ar* hos tn r45 nasSeSSto^ or eon+rc) d/'v"*'ol/"v"4/
  -tt 1, s,ff** &s clanq or,clelertlqi
,) fh,rlk llteuartee 6/at ! /a/ar/ax9,
D 4 molr.vr/s/ Oec/antlto,t s {*,-,rt males /al*/o) EXl,hk
     A-f.
               Tk €/o,dg's abo',le/tilosurts ^ty b^*r(Wa/)                           I




      frfirvna4ro7t knu*n arrz(re"snrrHT aua'/ab/e ft A"'u'
      €*l dttute7 6 orfo,j. P/artt4ffnzser(<) ft7ht'
      {o anctwtl >"pVt"iuty Ar.vltQ , ec corre&fi<s ob S./6u'eu:
     aS ailt/ro,u,/ ,rixrnqaro, barng atta,/ob/e'
                                  Eq*16,//y sabnr#cJr
     A^t*J: 9ta -doa<)        lt I rt G,,r/ - E {, EK Ee /, /4gArlil Fo ro
                                            e    u


                               /V&. p-il                     /// fi,7b/s E s.n/ed'
                                       I   tl)
Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 5 of 7 PageID #:658




     4t/r;74, r?r*//y
              ao    lOl af .rya./z/.! f A-,r" Q/e/v-%.x
                   ,ttr
                          "




     *rJrs       { +ntJ '(AgAan,n2 " rt or€{ct qte *,/.,s
     /V(r.+ *rt(' qb lne 17 ,f. dr'{e.n* .fl+, ctnea. t€
     t{tSqll f
                   ".ee/,
                          /1r/,t+-4
                                 *.*/
                              "4/fr//ts E
                                   '08l9-fuo
Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 6 of 7 PageID #:659




             Ce.+aroJ" op sa-u,r.
        Tk m*usyd cetttfres v%lu+ o^ fu*tr\ &ao/
     A, ,ent b7 ralrlz/ltorul ytot l/ &- G,zhr^rrt Co,rr.
     Crltk / L *ta- Ckrl o€ fu lo-***+te Un,la4t
     furs Dlkrc+ A,.,ff P*. +to Af.d/"n Octncd o€
    f frtrats t *k eovloseol *"!,'s ref#t aSler ZVm-
                                    ,Lu"%-e?
                                     4t/ frarfls Za",vrc/
                                             'or-/l-ooac:
                                                                                                                                                *\l
                                                                                                                                               \sl
                                                                                     Y
                                                                                     *\
                                                                                       (
                                                                                        o
                                                                                                                                               '\i
                                                                                     \
                                                                                     \e
                                                                                       t
Case: 3:19-cv-50074 Document #: 105 Filed: 08/25/20 Page 7 of 7 PageID #:660




                                                                                      lb
                                                                                       \                 tc
                                                                               \l \ t
                                                                                                                         \,/)
                                                                                      ^(
                                                                                      \J
                                                                                                         s
                                                                                                                         to
                                                                                                         \           \
                                                                               NI      L
         \Nl                                                                         q O
                                                                                                             \
                                                                                                                     \                           J
                                                                                                         h               O
                                                                                                                         N
                                '-$3                                                                 s
                                                                                                     \
                                                                                                                         \
                                                                                                                          \J
                                                                                                                                                f,
                                   l<                                                 Vl
                                                                                                     t6 U                                       s\
                                                                                    ,a
                                                                                                                                                t\H\
                                                                                       ,t,r:'
                                                                                    .$t, J"]
                                                                                       |   ,.,
                                                                                       i,*
                                                                                       ffi
                                                                                       !ru
                                                                                      iil
                                                                                                                                 -
                                                                                                                                :      r\l
                                                                                                                                :nt
                                                                                                                                -l
                                                                                                                                :      ert
              \
                                                                                                 \
                                                                                                                                 -\
                                                                                                                                :-tA
                                                                                                                                       r{.f
                                                                                                                                       (\!
                                                                                                                                :\
                                                                                                                                 -
                                                                                                                                -^r
                                                                                                                                _      l,f/,
   u$                                                                                                            p              :
Rs:sN                                                                                                                                           _[
                                                                                                                                               :sl
SR                                                                                                                                             a\
S\-J$s\
